DAVIS, Judge.
Jack Carlyle Sawyer, a state prisoner, challenges the interlocutory circuit court order denying his insolvency status in his civil suit against Scot Goldberg. Because the court’s order denying insolvency does not fall into one of the categories of ap-pealable nonfinal orders enumerated in Florida Rule of Appellate Procedure 9.130(a)(3)(C), we elect to treat this case as a petition for writ of certiorari under rule 9.030(b)(2)(A).
The trial court entered an order directing the clerk of court not to issue a certificate of indigency to Sawyer in the underlying cause of action, finding that he was not entitled to such benefits under section 57.081, Florida Statutes (2002). Although this particular indigency statute specifically excludes state prisoners, section 57.085 does contain the procedure by which a prisoner may proceed in court without charge.
Based on the record before us, which does not include Sawyer’s affidavit of indi-gency, we cannot determine under which statute Sawyer filed that affidavit. Since the trial court’s order is a proper reading of section 57.081, and since Sawyer has not furnished this court with an adequate record, we cannot conclude that the trial court departed from the essential requirements of law by applying the incorrect statute. We therefore deny Sawyer’s petition for writ of certiorari; however, we do so without prejudice to any right Sawyer may have to file with the trial court an affidavit of indigency under the proper statute.
Denied.
ALTENBERND, C.J., and SILBERMAN, J., Concur.